Exhibit 10.22

AMENDMENT NO. 1

to

RECEIVABLES SALE AGREEMENT

Dated as of February 21, 2006

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of February 21, 2006
by and among JABIL CIRCUIT, INC., a Delaware corporation (“Jabil”), JABIL
CIRCUIT OF TEXAS, LP, a Florida limited partnership (“Jabil Texas”), JABIL
GLOBAL SERVICES, INC., a Florida corporation (“Jabil Global Services,” together
with Jabil and Jabil Texas and each other Subsidiary of Jabil which enters into
a Joinder Agreement, each individually, an “Originator” and collectively, the
“Originators”), and JABIL CIRCUIT FINANCIAL II, INC., a Delaware corporation
(“Buyer”).

PRELIMINARY STATEMENTS

A. The Originators and Buyer are parties to that certain Receivables Sale
Agreement dated as of February 25, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “RSA”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the RSA.

B. The Originators and Buyer have agreed to amend the RSA on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the RSA
is hereby amended as follows:

(a) Section 4.1(b) of the RSA is hereby amended to delete clause (v) thereof in
its entirety and replace it with the following:

(v) Manufacturing Subsidiaries. As soon as such Originator becomes aware
thereof, notice of any action taken by any Manufacturing Subsidiary or any other
Person to assert any claim against any property of Buyer, any Originator or any
Manufacturing Subsidiary.

(b) Section 7.1 of the RSA is hereby amended to delete clause (xiii) thereof in
its entirety and replace it with the following:

(xiii) the operations of any Manufacturing Subsidiary or the enforcement of the
Agent’s and the Purchasers’ rights under any Estoppel Letter; and



--------------------------------------------------------------------------------

(c) Exhibit I of the RSA is hereby further amended to delete the definition of
“Change of Control” contained therein in its entirety and replace it with the
following:

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of Jabil,
(ii) Jabil shall cease to own, free and clear of all Adverse Claims, directly or
indirectly, all of the outstanding partnership interests, membership interests,
voting stock or other ownership interests, as applicable, in any Originator or
Manufacturing Subsidiary or (iii) Jabil shall cease to own directly, free and
clear of all Adverse Claims, all of the outstanding shares of voting stock of
Buyer.

(d) Exhibit I of the RSA is hereby further amended to add the following
definitions in the appropriate alphabetical order:

“Jabil Defense” means Jabil Defense and Aerospace Services, LLC, a Delaware
limited liability company.

“Jabil Luxembourg” means Jabil Luxembourg Manufacturing S.à r.l., formed under
the laws of Luxembourg as a private limited liability company

“Jabil Malaysia” means Jabil Circuit Sdn. Bhd. (Company No. 336537-M), a company
incorporated under the laws of Malaysia, as a private company limited by shares.

“Jabil Reynosa II” means Jabil Circuit de Reynosa S. de R.L. de C.V., a
corporation organized under the laws of México as a Sociedad de Responsabilidad
Limitada de Capital Variable.

“Manufacturing Subsidiary” means each of Jabil Mexico, Jabil Chihuahua, Jabil
Reynosa, Jabil Reynosa II, Jabil Malaysia, Jabil Luxembourg and any other
Subsidiary of Jabil which the Agent approves in writing as a Manufacturing
Subsidiary from time to time.

(e) Exhibit II of the RSA is hereby amended to add the following information at
the end:

JABIL DEFENSE AND AEROSPACE SERVICES, LLC

 

Jurisdiction of Organization: Delaware Places of Business:    10560 Dr. Martin
Luther King Jr. Street North    St. Petersburg, FL 33716    2007-D Gandy
Boulevard    St. Petersburg, FL 33702    495R Billerica Avenue    Billerica, MA
01862

 

2



--------------------------------------------------------------------------------

Locations of Records: 10560 Dr. Martin Luther King Jr. Street North, St.
Petersburg, FL 33716

Organizational Identification Number: 3819006

Federal Employer Identification Number: 201388225

Legal, Trade and Assumed Names: None

MALAYSIA

Jabil Circuit Sdn. Bhd.

Plot 56, Hilir Sungai Keluang 1

Bayan Lepas Industrial Park

Phase 4, 11900 Penang, Malaysia

REYNOSA

Reynosa Mexico

Blvd Montebello 737 Parque Industrial Colonial Cd.

Reynosa Tamps CP. 88787

REYNOSA II

Jabil Circuit de Reynosa S de RL de CV

Boulevard Montebello 737

Parque Industrial Colonial Cd.

Reynosa Mexico C.P. 88787

(f) Exhibit III of the RSA is hereby amended to add the following Collection
Account information:

 

Collection Bank

   Lockbox Address    Related Collection Account

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxx    xxxxxxxxx

 

3



--------------------------------------------------------------------------------

Section 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon the latest to occur
of (i) the date hereof, (ii) receipt by the Agent of one copy of this Amendment
duly executed by each of the parties hereto and (iii) receipt by the Agent of
each of the documents listed on Schedule I hereto.

Section 3. Covenants, Representations and Warranties of the Originators.

(a) Upon the effectiveness of this Amendment, each of the Originators hereby
reaffirms all covenants, representations and warranties made by it in the RSA,
as amended, and agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the effective date of this Amendment.

(b) Each of the Originators hereby represents and warrants as to itself (i) that
this Amendment constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, that no
event shall have occurred and be continuing which constitutes an Termination
Event or a Potential Termination Event.

Section 4. Reference to and Effect on the RSA.

(a) Upon the effectiveness of this Amendment, each reference in the RSA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RSA as amended hereby, and each reference
to the RSA in any other document, instrument or agreement executed and/or
delivered in connection with the RSA shall mean and be a reference to the RSA as
amended hereby.

(b) Except as specifically amended hereby, the RSA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Buyer or any of its assigns
under the RSA or any of the other Transaction Documents, nor constitute a waiver
of any provision contained therein.

Section 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

4



--------------------------------------------------------------------------------

Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

JABIL CIRCUIT, INC. By:  

/s/ Forbes Alexander

Name:   Forbes Alexander Title:   Chief Financial Officer Address:   10560
Martin Luther King, Jr.  

Street North

St. Petersburg, FL 33716

Attn: Forbes Alexander, Treasurer

  cc: General Counsel Fax:   (727) 579-8529 JABIL CIRCUIT OF TEXAS, LP

    By: Jabil Texas Holdings, LLC,

    its sole General Partner

 

By: Jabil Circuit, Inc.

its sole Manager and Member

By:  

/s/ Forbes Alexander

Name:   Forbes Alexander Title:   Chief Financial Officer Address:  

10800 Roosevelt Blvd.

St. Petersburg, FL 33716

Attn: Forbes Alexander

cc: General Counsel

Fax:   (727) 579-8529

 

Signature Page to Amendment No. 1 to RSA



--------------------------------------------------------------------------------

JABIL GLOBAL SERVICES, INC. By:  

/s/ Forbes Alexander

Name:   Forbes Alexander Title:   Chief Financial Officer Address:   10800
Roosevelt Blvd.  

St. Petersburg, FL 33716

Attn: Forbes Alexander

  cc: General Counsel Fax:   (727) 579-8529 JABIL CIRCUIT FINANCIAL II, INC. By:
 

/s/ Stephen Kerr

Name:   Stephen Kerr Title:   Vice President Address:   300 Delaware Avenue  
Suite 12119   Wilmington, DE 19801   Attn: John Koach,   Assistant Treasurer
Fax:   (302) 654-7584

 

Signature Page to Amendment No. 1 to RSA